Sanders, J.
(dissenting) — The real issue in this case is whether the Snohomish County Public Utility District Number 1 (hereinafter PUD) may lawfully shift the cost of relocating PUD utilities on county road rights-of-way to adjacent private property owners. While the majority acknowledges no express legal authority justifies shifting these costs, it nevertheless infers an inherent power to do so. However such inference is improper because it directly conflicts with established common law principles, not to mention plain statutory language. I would therefore reverse the Court of Appeals and remand to the trial court.
The PUD imposed the relocation fees at issue on Sundquist Homes pursuant to PUD Resolution 2751, which sets forth the general policy that “unless otherwise required by law or contract, the District will not bear the cost of relocation when . . . [t]he relocation primarily is for the convenience of or benefits a private interest, even if it bestows a secondary public benefit; . . . .” Clerk’s Papers at 70. The majority correctly notes that “mere passage of PUD Resolution 2751 would not justify the imposition of the charges, if the PUD otherwise lacked authority to impose them . . . .” Majority at 410. Contrary to the ma*415jority, however, I submit the PUD otherwise lacks authority to impose them.
The first obstacle to the PUD’s practice is the plain language of RCW 36.55.060(4) which, in the context of granting utility franchises, states:
The facilities of the holder of any such franchise shall be removed at the expense of the holder thereof, to some other location on such county road in the event it is to be constructed, altered, or improved or becomes a primary state highway and such removal is reasonably necessary for the construction, alteration, or improvement thereof.
(Emphasis added.) The majority does not so much ignore this statute as construe it away, stating without authority “the above-quoted section has to be read in light of the entire chapter within which it is located, ch. 36.55 RCW” Majority at 409. According to the majority, since this provision occurs in the RCW chapter regulating the relationship between counties and their franchisees, the statute can only mean that as between counties and franchisees, the counties will not be responsible for the costs of facilities removal or relocation. According to the canons of judicial construction, the majority continues, to construe this statute otherwise would lead to the absurd result that PUDs cannot pass on charges for facilities relocation to any third party payers. Majority at 410. However the question is not whether such costs may be passed to third party payers through a generally applicable and nondiscriminatory rate structure, but rather whether systemwide improvements may be charged to adjacent property owners as opposed to rate payers in the aggregate.
We do not subject unambiguous statutes to the canons of judicial construction. See Enterprise Leasing, Inc. v City of Tacoma, 139 Wn.2d 546, 552, 988 P.2d 961 (1999) (“When words in a statute are plain and unambiguous, statutory construction is not necessary, and this court must apply the statute as written unless the statute evidences an intent to the contrary.”). RCW 36.55.060(4) is unambiguous both on its own terms and within the subsection of the *416code in which it is written. This statute does not just prohibit counties from bearing the costs of facilities relocation, as the majority reads it, rather it also plainly places the cost of facilities removal or relocation on the franchise holder to be recovered through its general revenue base. Absent ambiguity in the statute, which would necessitate construction, it is the legislature’s job — not ours — to stem the tide of potential absurd results that might result from impartially applying the plain meaning of statutory language. So, contrary to the majority’s assertion this statute “does not . . . apply to the present controversy, as it does not address the issue of whether a relocation expense can be passed on to a third party,” Majority at 409, it appears this statute not only preempts the contrary PUD Resolution 2751, but more fundamentally controls our entire analysis in this case.
Furthermore, RCW 36.55.060(4) simply extends the longstanding common law rule placing the burden of relocation costs on utility franchise holders. “[I]t is, of course, the general rule in this state and elsewhere that ‘public utility companies operating under a franchise must bear the cost of removing and of relocating their facilities, as it is made necessary by highway improvements.’ ” General Tel. Co. of N.W., Inc. v. City of Bothell, 105 Wn.2d 579, 583, 716 P.2d 879 (1986) (quoting State v. Public Util. Dist. No. 1, 55 Wn.2d 645, 650-51, 349 P.2d 426 (1960)). See also Washington Natural Gas Co. v. City of Seattle, 60 Wn.2d 183, 186, 373 P.2d 133 (1962) (“[I]f the franchise is silent as to payment of the cost of relocation of utilities, made necessary by public improvements, the cost must be borne by the franchise holder.”) (citing City of San Antonio v. Bexar Metro. Water Dist., 309 S.W.2d 491 (Tex. Civ. App. 1958); First Nat’l Bank v. Maine Turnpike Auth., 153 Me. 131, 136 A.2d 699 (1957); Brunswick & Topsham Water Dist. v. W.H. Hinman Co., 153 Me. 173, 136 A.2d 722 (1957); Southern Bell Tel. & Tel. Co. v. State ex rel. Ervin, 75 So. 2d 796 (Fla. Dist. Ct. 1954); Southern Bell Tel. & Tel. Co. v. Commonwealth, 266 S.W.2d 308 (Ky. 1954); Public Water Supply Dist. No. 2 v. State Highway Comm’n, 244 S.W.2d 4 *417(Mo. 1951); New York City Tunnel Auth. v. Consolidated Edison Co. of N.Y., Inc., 295 N.Y. 467, 68 N.E.2d 445 (1946)); Baltimore Gas & Elec. Co. v. State Roads Comm’n, 214 Md. 266, 134 A.2d 312, 313 (1957) (“Unless the Legislature directs to the contrary, the rule is that a public utility must, at its own expense, remove and relocate its service facilities in, on or under a public road or other land owned by the State if this is made necessary by improvement or extension of the road system.”).
The current version of RCW 36.55.060 not only codified, but made explicit, the common law rule. I am unpersuaded by the short shrift the majority gives RCW 36.55.060(4) that the common law, and later statutory, rule does not apply in this case.
Having disregarded the plain language of RCW 36.55-.060(4), the majority looks elsewhere for any legal authority the PUD may claim for its actions. Vexingly, it finds none in the statute books or the common law. It reaches its decision that the PUD may pass on relocation costs to Sundquist “despite the fact that there is no statutory provision directly addressing the PUD’s authority” to do just that. Majority at 410. Rather the majority infers the authority “from several aspects of the PUD’s proprietary authority, i.e., its powers to contract, set rates, and maintain facilities.” Id. However the power to set rates is the power to set rates for electrical consumers — cost-shifting to adjacent private property owners is not “rate-setting,” nor is this claimed to be a connection charge having anything to do with charging a customer for services rendered.
While PUDs “ ‘cannot exercise powers except those expressly granted, or those necessarily implied from granted powers,’ ” Majority at 410 (quoting Pacific First Fed. Sav. & Loan Ass’n v. Pierce County, 27 Wn.2d 347, 353, 178 P.2d 351 (1947)), one searches in vain the granted powers specified by the majority, namely those found in RCW 54.24.080 and 54.16.040, to find any statutory basis for the cost-shifting the PUD undertakes, or that it is “nec*418essarily implied” by these statutorily granted powers. It is simply too great a leap from the express grants of these statutes of powers to maintain utilities and charge for utility consumption, to “by implication, the power to charge private developers, such as Sundquist, for the costs of relocation in order to ensure that the PUD’s ‘system [is] efficient and beneficial to the public.’ ” Majority at 412 (quoting Hite v. Public Util. Dist. No. 2, 112 Wn.2d 456, 460, 772 P.2d 481 (1989)).
Primary Beneficiary of Utilities Relocation
Although ultimately irrelevant to the legal question this case presents, it is important to the majority, at pages 406-08, as it was important to the Court of Appeals, Sundquist Homes, Inc. v. Snohomish County Pub. Util. Dist. No. 1, 92 Wn. App. 950, 956-57, 965 P.2d 1148 (1998) and 92 Wn. App. at 957 (Grosse, J., concurring), whether, as a factual matter, the primary benefit of facilities relocation in this case was to the public, or to Sundquist homes, a private party. Both assumed the latter: Majority at 408 (“Like the other services, each of the utility facility relocations was necessitated by Sundquist’s development plans.”); Sundquist, 92 Wn. App. at 957 (“The main benefit was that Sundquist became entitled to proceed with its plats.”).
However this analysis is incorrect, and to counter the pull of any emotional gravity it has toward the majority’s result, its falsity merits amplification. As the majority points out, Snohomish County routinely conditions approval of plat development upon improvement of adjacent county roads. Majority at 405. These improvements generally involve widening the roads to facilitate general traffic flow. Widening roads frequently necessitates relocating public utilities — poles and wires — off the traveled portion of the widened road. What is left after the road improvement is: wider roads, correctly and efficiently located public utility poles, and adjacent private property. But relocation of the utilities is a systemwide change; it does not uniquely benefit adjacent private development, nor does it indirectly *419benefit adjacent private property. These widened roadways are not for private use; it is not as if these improved roadways were Sundquist’s private driveways. Therefore the cost is rightly borne by the utility district rate payers as a whole and should not logically be discriminatorily imposed on those who happen to own adjacent property any more than the original installation of power transmission lines may be taxed to adjacent private property owners.
Moreover RCW 36.55.060 simply does not have a private-public benefit analysis built into it, and even if there were private benefit there still would be no lawful statutory authority to shift the cost. To the extent PUD Resolution 2751 conflicts with the statute, it is void. The issue of who primarily benefits from the utility relocation is therefore irrelevant to the statutory analysis. The only explicit statutory requirement is that the utility relocation be “reasonably necessary for the construction, alteration, or improvement” of county roads, RCW 36.55.060(4), which it is.
Widening these county roads necessitated this utility pole relocation. These roads are maintained for the public as a whole. The increased use of these public roads by improving adjacent property is incidental, if not de mini-mus.
Conclusion
The chasm over which the majority must leap from premise to conclusion is the common law rule described above, and its extension through the plain language of RCW 36.55.060(4). The judiciary is not at liberty to infer municipal powers so broad they justify disregard of legislative mandates and abrogation of common law norms. Given the legal realities of the situation, the trial court and Court of Appeals erred in granting and upholding summary judgment to the PUD, and I would reverse.
Madsen and Ireland, JJ., concur with Sanders, J.